       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 1 of 6



 1   SCOTT J. VIDA (SBN 106444)
           Scott@pollakvida.com
 2   HAMED AMIRI GHAEMMAGHAMI (SBN 234068)
           Hamed@pollakvida.com
 3   POLLAK, VIDA & BARER
     11500 West Olympic Boulevard, Suite 400
 4   Los Angeles, California 90064
     Tel (310) 551-3400
 5   Fax (424) 535-1225
 6   Attorneys for Plaintiff,
     Rockhill Insurance Company
 7
 8                        UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10   ROCKHILL INSURANCE                      Case No. 3:21-CV-04245
     COMPANY,
11
                  Plaintiff,
12          v.                               COMPLAINT FOR
                                             DECLARATORY RELIEF,
13   SECURITY NATIONAL                       EQUITABLE INDEMNITY, AND
     INSURANCE COMPANY; and                  CONTRIBUTION
14   LIBERTY MUTUAL INSURANCE
     COMPANY,
15
                  Defendants.
16
17
18         COMES NOW ROCKHILL INSURANCE COMPANY (“Rockhill”) and
19   complains against defendants as follows:
20                                       I. PARTIES
21         1.    Plaintiff Rockhill Insurance Company (“Rockhill”) is an insurance
22   company incorporated in the state of Arizona with its principal place of business in
23   Columbus, Ohio.
24         2.    Defendant Security National Insurance Company is an insurance
25   company incorporated in the state of Delaware with its principal place of business
26   in Dallas, Texas.
27
28
                                                1
                           COMPLAINT FOR DECLARATORY RELIEF,
                         EQUITABLE INDEMNITY, AND CONTRIBUTION
       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 2 of 6



 1          3.     Defendant Liberty Mutual Insurance Company is an insurance
 2   company incorporated in the state of Massachusetts with its principal place of
 3   business in Boston, Massachusetts.
 4                          II.    JURISDICTION AND VENUE
 5          4.     This Court has subject matter jurisdiction over this action pursuant to
 6   28 U.S.C. §1332. This is a civil action between citizens of different states and the
 7   amount in controversy exceeds $75,000, exclusive of interests and costs.
 8          5.     Pursuant to 28 U.S.C. §1391, this Court is the proper venue for this
 9   action because a substantial part of the events or omissions which give rise to this
10   case occurred in San Francisco, California. Venue is also proper because the
11   property and construction that are the subject of the dispute are located and took
12   place in this jurisdiction.
13                             III. FACTUAL ALLEGATIONS
14      A. The Construction
15          6.     Jeremy Stoppelman and Presidio Gate, LLC, contracted with Plath &
16   Company, Inc. (“Plath”) to perform residential construction at 2320 Lyon Street in
17   San Francisco, California.
18          7.     Plath retained various subcontractors and suppliers to construct the
19   home, including Thameside Masonry, Inc. (“Thameside”), and Paul West Heating,
20   Inc. (“Paul West”).
21          8.     Plath subcontracted Thameside for work including masonry work on
22   the exterior of the structure and required Plath to be covered as an additional
23   insured on insurance covering the latter for the work. Thameside’s work included
24   patio and roof pavers and glass guardrails.
25          9.     Plath subcontracted Paul West for work on the property’s heating,
26   vent, and air conditioning system (“HVAC”) and required Plath to be covered as
27   an additional insured on insurance covering the latter for the work.
28
                                                2
                          COMPLAINT FOR DECLARATORY RELIEF,
                        EQUITABLE INDEMNITY, AND CONTRIBUTION
       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 3 of 6



 1      B. The Insurance Carriers
 2         10.    During the relevant policy periods, Plath and its subcontractors carried
 3   liability insurance as follows:
 4         -      Plath was insured by Rockhill Insurance Company (“Rockhill”);
 5         -      Thameside was insured by Security National Insurance Company
 6                (“SNIC”); and
 7         -      Paul West was insured by Liberty Mutual Insurance Company
 8                ((Liberty Mutual”).
 9         11.    Each of the subcontractors’ insurers’ policies provides Additional
10   Insured coverage that extends on a primary basis to anyone whom their insured, as
11   a subcontractor, is obligated to name as an additional insured. Terms of that
12   coverage require each insurer to defend and indemnify such an additional insured
13   in the event that the additional insured is sued for property damage allegedly
14   occurring during the policy period and arising in whole or in part from the sub-
15   contractor’s negligence.
16         12.    Each of the subcontractors’ insurers’ policies provide liability
17   coverage for damage arising in whole or in part from the respective subcontractors’
18   work to property other than their own work.
19         13.    No exclusions apply to the coverage provided by either of the sub-
20   contractors’ insurance policies.
21
22      C. The Arbitration
23         14.    Stoppelman and Presidio Gate, LLC (“Claimants”) instituted an
24   arbitration against Plath, Thameside, and Paul West for damages resulting from
25   alleged defects in the construction at the subject property.
26         15.    Claimants have alleged that defects in the sub-contractors’ work has
27   resulted in damage to property other than their own work.
28
                                               3
                          COMPLAINT FOR DECLARATORY RELIEF,
                        EQUITABLE INDEMNITY, AND CONTRIBUTION
       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 4 of 6



 1         16.    Claimants allege damages exceeding $3,857,026.
 2         17.    Rockhill has incurred defense expenses exceeding $400,000 in
 3   defending Plath in the arbitration.
 4
 5      D. Defense and Indemnification
 6         18.    The subcontractors’ insurers’ policies require them to defend Plath on
 7   a primary basis if there is any potential for coverage for claimants’ allegations.
 8         19.    Claimants’ allegations create at least a potential for coverage under
 9   the subcontractors’ insurers’ policies.
10         20.    The subcontractors’ insurers’ policies require them to defend Plath.
11         21.    The subcontractors’ insurers’ policies require them to indemnify Plath
12   on a primary basis to the extent that the subject property damage resulted from the
13   subject subcontractor’s work.
14         22.    Plath has demanded that SNIC and Liberty Mutual defend and
15   indemnify it with relation to Claimants’ damages and the arbitration.
16         23.    SNIC and Liberty Mutual have failed to provide or agree to provide
17   defense and indemnification as required by the subject policies.
18         24.    The subcontractors’ insurers’ failure to provide or agree to provide the
19   required defense and indemnification has required Rockhill to defend and,
20   potentially, to indemnify.
21                                FIRST CAUSE OF ACTION
22                 (DECLARATORY RELIEF against All Defendants)
23         25.    Complainant incorporates by reference here all allegations previously
24   made in this complaint.
25         26.    An actual controversy has arisen and now exists between Rockhill and
26   defendants, and each of them, regarding the rights, obligations and duties of each
27   defendant to defend and indemnify Plath.
28
                                               4
                          COMPLAINT FOR DECLARATORY RELIEF,
                        EQUITABLE INDEMNITY, AND CONTRIBUTION
       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 5 of 6



 1            27.   Complainant contends that defendants are liable for defense and
 2   indemnification of Plath as required by the respective insurance policies.
 3            28.   Each defendant denies and/or has failed to provide defense and
 4   indemnification of Plath as required by the respective insurance policies.
 5                             SECOND CAUSE OF ACTION
 6                  (EQUITABLE INDEMNITY Against All Defendants)
 7            29.   Complainant incorporates by reference here all allegations previously
 8   made in this complaint.
 9            30.   Complainant is informed and believes and thereon alleges that
10   defendants, and each of them, owes a duty to defend and indemnify Plath as an
11   additional insured.
12            31.   Defendants have failed to defend or indemnify Plath.
13            32.   The actions and inaction of Defendants, and each of them, have
14   caused complainant to bear the burden of defense and indemnification that is
15   otherwise owed by Defendants.
16            33.   Complainant is entitled to full and complete indemnity from the
17   defendants for all sums incurred and to be incurred in defending and indemnifying
18   Plath.
19                               THIRD CAUSE OF ACTION
20                         (CONTRIBUTION against All Defendants)
21            34.   Complainant incorporates by reference here all allegations previously
22   made in this complaint.
23            35.   Insofar as each of defendants’ policies require that defendants defend
24   and indemnify Plath, complainant is entitled to contribution and/or partial
25   indemnity from defendants for the sums it has and will incur in defending and
26   indemnifying Plath.
27
28
                                                5
                           COMPLAINT FOR DECLARATORY RELIEF,
                         EQUITABLE INDEMNITY, AND CONTRIBUTION
       Case 4:21-cv-04245-DMR Document 1 Filed 06/03/21 Page 6 of 6



 1         WHEREFORE, complainant pray as follows:
 2         1.     For a declaration that the Defendants are obligated to defend and
 3   indemnify Plath;
 4         2.     For indemnity for all sums incurred or to be incurred in defending and
 5   indemnifying Plath, or, alternatively, for contribution to those sums;
 6         3.     For costs of suit incurred herein; and
 7         4.     For such other and further relief as this Court deems just and proper.
 8
 9
     DATED: May 28, 2021                    POLLAK, VIDA & BARER
10
11                                          /s/ Hamed Amiri Ghaemmaghami
                                    By:     ______________________________
12                                          Scott J. Vida
13                                          Hamed Amiri Ghaemmaghami
                                            Attorneys for Plaintiff, Rockhill Insurance
14                                          Company
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
                          COMPLAINT FOR DECLARATORY RELIEF,
                        EQUITABLE INDEMNITY, AND CONTRIBUTION
